DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 04/08/2021.
The application has been amended in the claims as follows: 

1. (Currently Amended) A display device, comprising: 
a gate driver configured to drive gate lines of a panel; 
a data driver configured to drive data lines of the panel;
a timing controller configured to control operations of the gate driver and the data driver; and
a level shifter integrated circuit (IC) configured to receive a plurality of control signals from the timing controller, and generate and output a plurality gate control signals for controlling driving of the gate driver,
wherein the plurality of control signals include a gate start pulse, an on clock and an off clock, and 
wherein the level shifter IC stores the on clock and the off clock in buffers based on one or more control signals from the timing controller, generates a plurality of scan clocks by logically processing the on clock and the off clock, and outputs the plurality of scan clocks to the gate driver,
wherein the level shifter IC comprises a scan clock generator, and
wherein the scan clock generator comprises:
a first multiplexer (MUX) configured to selectively output any one of an on clock of a current horizontal period received from the timing controller and an on clock of a previous horizontal period , the output of the first MUX being based on the gate start pulse, the on clock and the off clock;
a second MUX configured to selectively output any one of an off clock of a current horizontal period received from the timing controller and an off clock of a previous horizontal period buffered by a second buffer based on the PDRW control signal, the output of the second MUX being based on the gate start pulse, the on clock and the off clock;
a logic processor configured to generate the plurality of scan clocks by logically processing the on clock and the off clock output respectively by the first MUX and the second MUX; and
a level shifter configured to level-shift the plurality of scan clocks and output the level-shifted scan clocks to the gate driver.

5.    (Currently Amended) The display device of claim 4, wherein the level shifter IC further comprises:
a first logic gate configured to logically combine [a] the gate start pulse, [an] the on clock and [an] the off clock which are received from the timing controller, and enable the PDRW control signal when all of the gate start pulse, the on clock and the off clock are logic high; and
a second logic gate configured to logically combine the gate start pulse, the on clock and the off clock, and output a start pulse when only the gate start pulse is logic high.

12.    (Currently Amended) A display device, comprising: 
a gate driver;
a level shifter integrated circuit (IC) including a first buffer and a second buffer; and 
a timing controller configured to:
transmit a first start pulse signal, an on clock signal and an off clock signal to the level shifter IC,
wherein the level shifter IC is configured to:
receive the first start pulse signal, the on clock signal and the off clock signal from the timing controller,
 based on the first start pulse signal, the on clock signal, and the off clock signal, store the on clock signal in the first buffer and store the off clock signal in the second buffer,
generate a plurality of scan clock signals based on the on clock signal and the off clock signal received from the timing controller or generate the plurality of scan clock signals based on the on clock signal stored in the first buffer and the off clock signal stored in the second buffer, according to whether the PDRW control signal is enabled, and 
transmit the plurality of scan clock signals to the gate driver, 
wherein the timing controller stops transmitting the on clock signal and the off clock signal to the level shifter IC when the PDRW control signal is enabled,
wherein the level shifter IC includes a first multiplexer (MUX) including a first input connected to the timing controller, a second input connected to the first buffer and a third input configured to receive the PDRW control signal,
wherein the first MUX is further configured to output the on clock signal received from the timing controller or output the on clock signal stored in the first buffer, according to the PDRW control signal,
wherein the level shifter IC further includes a second MUX including a first input connected to the timing controller, a second input connected to the second buffer and a third input configured to receive the PDRW control signal, and
wherein second MUX is configured to output the off clock signal received from the timing controller or output the off clock signal stored in the second buffer, according to the PDRW control signal.

19.    (Currently Amended) A display device, comprising: 
a gate driver;
a level shifter integrated circuit (IC) including a first buffer and a second buffer; and 
a timing controller configured to:
transmit a first start pulse signal, an on clock signal and an off clock signal to the level shifter IC,
wherein the level shifter IC is configured to:

in response to a previous data rewrite (PDRW) control signal being enabled based on the first start pulse signal, the on clock signal and the off clock signal, store the on clock signal in the first buffer and store the off clock signal in the second buffer,
generate a plurality of scan clock signals based on the on clock signal and the off clock signal received from the timing controller or generate the plurality of scan clock signals based on the on clock signal stored in the first buffer and the off clock signal stored in the second buffer, according to whether the PDRW control signal is enabled, and 
transmit the plurality of scan clock signals to the gate driver, 
wherein the level shifter IC includes a first multiplexer (MUX) including a first input connected to the timing controller, a second input connected to the first buffer and a third input configured to receive the PDRW control signal,
wherein the first MUX is further configured to output the on clock signal received from the timing controller or output the on clock signal stored in the first buffer, according to the PDRW control signal.
wherein the level shifter IC further includes a second MUX including a first input connected to the timing controller, a second input connected to the second buffer and a third input configured to receive the PDRW control signal, and
wherein second MUX is configured to output the off clock signal received from the timing controller or output the off clock signal stored in the second buffer, according to the PDRW control signal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display device including a gate driver, a timing controller and a level shifter integrated circuit. Specifically the level shifter integrated circuit includes a scan clock generator using shift register and multiplexers to combine an “on clock” and an “off clock” where the 

Claims 2, and 4-11 are allowed because they depend on claim 1. 

Claim 12 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display device including a gate driver, a timing controller and a level shifter integrated circuit. Specifically the level shifter integrated circuit generates a plurality of scan clocks using shift register and multiplexers to combine an “on clock” and an “off clock” where the multiplexers are controlled by a previous data rewrite control signal which is enabled based on a first start pulse signal, an on clock signal, and an off clock signal. In the exemplary closest prior art, Sasaki et al. (US 6,693,617) discloses a schematic block diagram showing a sampling pulse generating circuit of a liquid crystal display apparatus (fig. 1(a)). It is rendered not obvious to further modify the technique of Sasaki to achieve the differentiating features claimed.

Claims 14-18 are allowed because they depend on claim 12. 

Claim 19 is allowed primarily because the prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to a display device including a gate driver, a timing controller and a level shifter integrated circuit. Specifically the level shifter integrated circuit generates a plurality of scan clocks using shift register and multiplexers to combine an “on clock” and an “off clock” where the multiplexers are controlled by a previous data rewrite control signal which is enabled based on a first start pulse signal, an on clock signal, and an off clock signal. In the exemplary closest prior art, Sasaki et al. (US 6,693,617) discloses a schematic block diagram showing a sampling pulse generating circuit of a liquid crystal display apparatus (fig. 1(a)). It is rendered not obvious to further modify the technique of Sasaki to achieve the differentiating features claimed.

Claim 20 is allowed because it depends on claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693